Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 94-113 are pending. Claims 106-113 are withdrawn. Claims 94-105 are examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 94-99, 101 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0144195).
Regarding claim 94, Irwin discloses an apparatus comprising: 
a flexible conductive substrate (see paragraph [0108], i.e. rigid or flexible) comprising a first surface (shown in figs. 14, 22, 24, 25, 33, 36); 
a perovskite layer (photo active material 1, PAM1) comprising a second surface and a third surface disposed opposite the second surface (shown in fig. 36); 
a nanomaterial layer (mesoporous layer ML, 3904, and/or the interfacial layer IL2, 3905) disposed on the first surface of the flexible conductive substrate (see fig. 36), wherein the nanomaterial layer is further disposed between the first surface of the flexible conductive substrate and the second surface of the perovskite layer (shown in fig. 36) and further wherein it is the examiner’s position that a mesoporous layer does extend into the perovskite layer (see MPEP § 2144.03); and 
an optically transparent conductive layer (substrate 2, 3913) comprising a fourth surface disposed on the third surface of the perovskite layer (see paragraphs [0157]-[0170]). 
As Irwin discloses choosing from a finite number of identified, predictable solutions (i.e., dye or perovskite, rigid or flexible substrates, materials of the mesoporous and interfacial layers), 
In the cited embodiment, Irwin does not disclose wherein the nanomaterial layer is directly on the first surface of the flexible conductive substrate. In alternate embodiments, Irwin discloses wherein the mesoporous layer is directly on the conductive substrate (see fig. 39, paragraphs [0174]). 
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements according to known methods to yield predictable results. See MPEP § 2143 (A). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,413, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143).

Regarding claim 95, Irwin discloses an apparatus of claim 94, wherein the perovskite layer comprises an inorganic perovskite material (see paragraphs [0157]).

Regarding claim 96, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises one or more carbon nanorods, carbon nanowires, carbon nanotubes, or carbon nanoparticles (see paragraph [0170], i.e. [s]uitable interfacial materials may include … carbon nanotubes).

Regarding claim 97, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises graphene (see paragraph [0170], i.e. [s]uitable interfacial materials may include … graphene, fullerenes).

Regarding claim 98, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises one or more nanomaterials formed on the first surface of the flexible conductive substrate (see discussion of claim 93, paragraphs [0158]-[0170]).
The limitation that the material is deposited by pulsed laser deposition, by magnetron sputtering, by chemical vapor deposition, by metal-organic chemical vapor deposition, by plasma-enhanced chemical vapor deposition, by electrodeposition, or by molecular beam epitaxy is a product-by-process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure is substantially identical to that claimed. 

Regarding claim 99, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises one or more nanomaterials grown on the first surface of the flexible conductive substrate without using a seed layer (see paragraphs [0158]-[0170], Irwin does not disclose the use of seed layers).

Regarding claim 101, Irwin discloses an apparatus of claim 94, wherein the optically transparent conductive layer comprises a metal mesh or graphene, (specifically graphene, see discussion of claim 97, paragraph [0170]).

Regarding claim 105, Irwin discloses an apparatus of claim 94, wherein a first portion of the nanomaterial layer extends into a second portion of the perovskite layer (see paragraphs [0108] and [01164], highly stylized layers as shown may be intermixed layers).


Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Luchinger et al. (US 2018/0033984).
Regarding claim 100, Irwin discloses an apparatus of claim 94, but does not disclose wherein the optically transparent conductive layer comprises one or more nanowires, wherein the one or more nanowires comprise one or more silver nanowires.
Luchinger is analogous art to Irwin as Luchinger is directed to perovskite solar cells (see paragraphs [0002], [0030]-[0032] and [0110]). Luchinger discloses wherein the transparent electrode may comprise silver nanowires (see paragraph [0120]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. silver nanowires), which is based upon its suitability for the intended use (transparent electrode in a perovskite solar cell), is within the ambit of one of ordinary skill in the art as the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claims 102 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Sarip et al. (Synthesis and Characterization of Gadolinium Doped Zinc Oxide Nanorods Thin Films). 
Regarding claims 102 and 103, Irwin discloses an apparatus of claim 94, but does not disclose wherein the nanomaterial layer comprises one or more rare earth doped zinc oxide 
Sarip is analogous art to Irwin as Sarip discloses the use of zinc oxide in optoelectronic components (see abstract and introduction). Sarip discloses doping said ZnO nanorods with Gadolinium (Gd) (see pages 734-738).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. Gadolinium doped ZnO nanorods), which is based upon its suitability for the intended use (conductive layer in optoelectronics), is within the ambit of one of ordinary skill in the art as the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Vak et al. (US 2017/0338045).
Regarding claim 104, Irwin discloses apparatus of claim 94, but does not disclose wherein the optically transparent conductive layer further comprises a fifth surface disposed opposite the fourth surface, the apparatus further comprising: 
an electrical contact comprising a sixth surface, wherein the sixth surface of the electrical contact is disposed on a portion of the fifth surface of the optically transparent conductive layer.
Vak is analogous art to Irwin as Vak is directed to perovskite solar cells (see abstract). Vak discloses a transparent conductive layer, which may or may not be combined with a collecting (conducting) grid, wherein a collecting grid (i.e. electrical contact) is in contact with a an electrical contact comprising a sixth surface, wherein the sixth surface of the electrical contact is disposed on a portion of the fifth surface of the optically transparent conductive layer.
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements (a transparent conductive layer with or without a collecting grid) according to known methods (as taught by Vax) wherein the result is predictable, i.e. current collected from a solar cell.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Although amendments overcome the specific embodiment cited by the examiner, Irwin comprises other embodiments, wherein in combination, reads on the newly amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721